Order entered February 8,1939, so far as appealed from unanimously modified by requiring, in addition to the items already ordered, the following: With respect to item 1, give the name under which plaintiff did business and the street address of such for the twenty years preceding 1935; with respect to item 2, subd. (a), state the person or persons “representing the defendants ” who it is claimed requested plaintiff to terminate and surrender his business; with respect to item 3, set forth “ a balance sheet of plaintiff’s business at the date of such termination; ” with respect to item 4, state the names and addresses of customers or clients plaintiff claims to have surrendered to defendants; with respect to item 5, give the names of defendants and their employees who plaintiff claims to have instructed in the business and to whom he claims to have imparted technical knowledge. Items 6, 9, 14 and 18 granted in full. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.